DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
 
This action is responsive to the following communications: the application filed August 5, 2021 and the Information Disclosure Statement (IDS) filed August 5, 2021.

Claims 1-9 are pending in the application.  Claim 1 is an independent claim.

Information Disclosure Statement
Acknowledgement is made of Applicant’s IDS submitted on August 5, 2021.  The IDS submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 16/563,924, filed on August 8, 2019.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 2-3 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Regarding claims 2-3, claim 1 from which claim 2 depends recites the limitations “a top electrode on the MTJ and “a first metal interconnection…on the top electrode.”  Claim 2 recites the limitation “the MTJ on the first metal interconnection.”  It is unclear how the first metal interconnection can be on the top electrode that is on the MTJ and also have the MTJ thereon.  In the interest of compact prosecution, the limitation “the MTJ on the first metal interconnection” in claim 2 has been interpreted as “the MTJ on the second metal interconnection.”  However, clarification and/or correction is required.  Claim 3 is rejected as it depends from claim 2.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
 (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 and 8-9 are rejected under 35 U.S.C. 102(a)(1) as anticipated by U.S. Patent No. 10,276,779 B2 to Chang et al. (referred to hereafter as “Chang”).

Regarding claim 1, Chang teaches a semiconductor device {Figure 19}, comprising: a magnetic tunneling junction (MTJ) {122} on a substrate {104}; a top electrode {the combination of 124 and 136} on the MTJ; a trapping layer {136} in the top electrode for trapping hydrogen; a first inter-metal dielectric (IMD) layer {142} on the MTJ; and a first metal interconnection {114 or 140} in the first IMD layer and on the top electrode, wherein a top surface of the trapping layer {top of 136 adjacent to 130} is lower than a bottom surface of the first IMD layer {the bottom portion of 142 that is directly adjacent 136}.
Regarding claim 2 (that depends from claim 1), Chang teaches a second inter-metal dielectric (IMD) layer {110} on the substrate {104}; a second metal interconnection {114} in the second IMD layer {118}; and the MTJ {122} on the [second] 
Regarding claim 3 (that depends from claim 2), Chang teaches a cap layer {134} on the second IMD layer {110}; a third IMD layer {132} around the MTJ; a stop layer {118} on the third IMD layer {132}; the first IMD layer {142} on the stop layer; and the first metal interconnection {114} in the first IMD layer {142} to electrically connect the MTJ.
Regarding claim 4 (that depends from claim 1), Chang teaches the top electrode {“top electrode layer..comprised of one or more conductive layers…titanium nitride (TiN)…tantalum (Ta)…” (column 8, lines 25-30)}comprises: a first electrode layer o{“top electrode layer..comprised of one or more conductive layers…titanium nitride (TiN)…tantalum (Ta)…” (column 8, lines 25-30)} on the MTJ; and a second electrode layer {124} on the first electrode layer {“top electrode layer..comprised of one or more conductive layers…titanium nitride (TiN)…tantalum (Ta)…” (column 8, lines 25-30)}.
Regarding claim 8 (that depends from claim 1), it would be expected by one of ordinary skill in the art that the Chang “getter material configured to absorb gasses that may negatively affect…the top electrode” (column 4, lines 42-45) would have more absorbed gas near the top surface and a gradient with little if any absorbed gases diffused all the way to the bottom.  Thus, it would be expected that the Chang trapping layer would comprise a concentration gradient.

Regarding claim 9 (that depends from claim 8), it would be expected by one of ordinary skill in the art that the Chang “getter material configured to absorb gasses that may negatively affect…the top electrode” (column 4, lines 42-45) would have more absorbed gas near the top surface and a gradient with little if any absorbed gases diffused all the way to the bottom.  Thus, it would be expected that the Chang  concentration of hydrogen would decreases from a top surface of the top electrode toward the MTJ.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.



Claims 5-6 are rejected under 35 U.S.C. 103 as unpatentable over Chang.

Regarding claim 5 (that depends from claim 4), Chang teaches the top electrode {“top electrode layer..comprised of one or more conductive layers…titanium nitride (TiN)…tantalum (Ta)…” (column 8, lines 25-30)}.  It would have been an obvious choice to select one of the Chang metals for a first layer and a second metal for the second layer.  It thus would have been obvious for the Chang top electrode to comprise: a first electrode layer {“top electrode layer..comprised of one or more conductive layers…titanium nitride (TiN)…tantalum (Ta)…” (column 8, lines 25-30)} on the MTJ; and a second electrode layer {124} on the first electrode layer {“top electrode layer..comprised of one or more conductive layers…titanium nitride (TiN)…tantalum (Ta)…” (column 8, lines 25-30)}.

Regarding claim 6 (that depends from claim 4), Chang teaches the top electrode {“top electrode layer..comprised of one or more conductive layers…titanium nitride (TiN)…tantalum (Ta)…” (column 8, lines 25-30)}.  It would have been an obvious choice to select one of the Chang metals for a first layer and a second metal for the second layer.  It thus would have been obvious for the Chang top electrode to comprise: a first electrode layer {“top electrode layer..comprised of one or more conductive layers…titanium nitride (TiN)…tantalum (Ta)…” (column 8, lines 25-30)} on the MTJ; and a second electrode layer {124} on the first electrode layer {“top electrode layer..comprised of one or more conductive layers…titanium nitride (TiN)…tantalum (Ta)…” (column 8, lines 25-30)}.

Claim 7 is rejected under 35 U.S.C. 103 as unpatentable over Chang in view of U.S. Published Patent Application No. 20020114722 A1 to Kimmel et al. (referred to hereafter as “Kimmel”).

Regarding claim 7 (that depends from claim 1), Chang does not appear to explicitly state that the trapping layer {“getter layer 136” (column 4 ,line 42} comprises tantalum hydride (TaH).  Kimmel paragraph [0020] shows that it was known that “getter material can be a tantalum hydride material.”  It would have been obvious to one of ordinary skill in the art to substitute tantalum hydride getter material for the getter material used in Chang as the substitution of one known element for another that yields predictable results to one of ordinary skill in the art would have been obvious.

Conclusion
The additional cited references appear to be relevant to the present disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert Carpenter whose telephone number is (571)270-5140.  The examiner can normally be reached on Monday through Friday from 9AM to 5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Davienne Monbleau can be reached at (571)272-1945.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Robert K Carpenter/Primary Examiner, Art Unit 2826